Name: Council Regulation (EEC) No 2562/76 of 20 July 1976 approving the agreement in the form of an exchange of letters amending table I annexed to protocol 2 to the agreement between the European economic community and the republic of Iceland
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  Europe;  European construction
 Date Published: nan

 28.10.1976 EN Official Journal of the European Communities L 298/15 COUNCIL REGULATION (EEC) No 2562/76 of 20 July 1976 approving the Agreement in the form of an exchange of letters amending Table I annexed to Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Table I annexed to Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland (1) should be amended and the Agreement in the form of an exchange of letters which has been negotiated to that end should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters amending Table I annexed to Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1976. For the Council The President M. van der STOEL (1) OJ No L 301, 31. 12. 1972, p. 1.